On the Merits.
The opinion of the Court was delivered by
Eenner, J.
In July, 1868, plaintiff leased from defendants, through the latter’s agents, A. Bochereau & Co,, the buildings known as the Orleans Hotel, for the term of two years from October 1st following, at a stipulated rent of $2400 per annum, represented by plaintiff’s negotiable notes for $200 each, payable monthly during the whole term of the lease.
It was expressly stipulated in the lease that the lessee should “keep the premises in good order, condition and repair during said lease,” and, at its expiration, “ should deliver said premises unto the said lessors in like good order, condition and repair in which she received them, the usual decay and unavoidable causes only excepted.”
She entered upon the occupancy of the premises, and paid her rent notes to the defendants for nineteen months, up to May, 1870, when she instituted the present suit, claiming the annulment of the lease, and the cancellation and return of the five unpaid rent notes; enjoining Boehereau & Co. from parting with the possession of the notes; and demanding $7000 as damages resulting from the failure of defendants to perform their obligations as lessors. She alleges, in substance, that almost immediately after taking possession of the premises, she discovered that the roof leaked badly and did not protect the furniture; that she immediately made demand of said Bochereau & Co. to repair the roof, which *1421they failed to do; that the roof grew worse and worse until the house became untenantable; that during every hard rain the rooms were flooded, in consequence of which her furniture had been damaged to the amount of $4500, and she had suffered a further loss of custom and profit in her business of hotel-keeping to the amount of $2500.
The defendants answer, in substance, that the premises had been delivered in good order; that plaintiff was bound, by her contract, to keep them in good repair; that, when notified that the roof needed attention, although not so bound, they sent workmen to put it in repair; that it was ascertained that the cause of its leaking was the negligence and misconduct of plaintiff and her employees in walking upon the roofs and valleys, stretching clothes-lines and hanging clothes thereon, and throwing broken bottles, rags, dirt and filth in the gutters so as to obstruct them, and cause the leakage; that even if defendants were in fault, plaintiff cannot recover damages because she had the right to make the repairs and deduct the cost from the rent. Defendants demandan reconvention, judgment for the unpaid rent-notes and $1000 as damages for injury to the house resulting from the leakage caused by her acts.
From a judgment in favor of plaintiff for $1750 damages, annulling the lease, cancelling the unpaid notes and rejecting the reconventional demands of defendants, the latter have appealed.
There seem to be several sufficient reasons why this judgment cannot be sustained:
1st. The express undertaking of plaintiff, in her lease, to keep the premises in good repair, relieved the defendants from the obligation which the law would otherwise have imposed on them, of making repairs to the roof. The stipulation that she should return the premises “ in like good order, condition and repair in which she received them ” certainly strongly suggests an implied acknowledgment that she received them in good order, condition and repair. The evidence establishes that she had occupied the premises, under a sub-lease, for several months prior to the commencement of this lease, and she should, therefore, have known its condition. There is no evidence to establish that immediately prior to, or at the time when the lease begun, the roof was in bad condition. It is proved, on the contrary, that the defendants had employed a competent workman to put the roof in repair, who had done the work and guaranteed it for twelve months.
2d. The evidence as to the cause of the leakage is extremely conflicting. It is conclusively proved that the roof was used for drying and bleaching clothes; and that slops, chamber dirt, old shoes, rags, broken bottles, a flannel shirt, an india-rubber coat and such articles were, at various times, found on the roof and in the valleys and gutters, ob*1422structing and choking them up; and sundry-competent witnesses testify that this was a sufficient, and the actual, cause of the leaking. Plaintiff’s evidence as to the fact of leakage and as to damage is certainly complete; but it must be conceded that, as to the cause of the leakage, the testimony on her side is of the weakest character and the evidence overwhelmingly preponderates in favor of the theory of defendant, not only in the number of the witnesses on that point, but in their capacity to judge and in their opportunities of knowledge. It was essential to plaintiff’s success that she should establish with clearness and certainty, that the damage resulted from the fault of defendants and not from her own, or that of her employees and customers. This she has failed to do.
3d. The judicial construction of Art. 2694 O. C., is to the effect that the failure of the lessor to make repairs will not sustain a claim for damages by the lessee, when the rent is sufficient to enable the lessee to make them, because, in such case the lessee is authorized to make them himself and to deduct the cost from the rent. However questionable this construction might appear, as an original proposition, it is too ancient and well established to admit of disturbance at this date. 4 Rob. 428; 21 An. 714; 22 An. 292; 23 An. 59; 26 An. 384; 28 An. 903; and Lawrence vs Lelièvre, unreported, Op. Bk. No. 50, p. 57.
In the last mentioned case, it was held that the application of the doctrine was not prevented by the. circumstance that negotiable notes had been given for the rent, at least in absence of proof that the notes had been negotiated. Here it well appears that they had not been negotiated and that the plaintiff knew the fact. The notes were always paid by her to defendants’ agent, and, in some cases, she applied for, and obtained concessions on her rent, on account of bad business. She might, at any time, have prevented their negotiation by the same proceeding which she effectually used with reference to the last five notes of the series.
She claims, however, that the repairs would have exceeded the amount of rent for any single month and she was not bound to advance a greater sum. We are not satisfied that such was the fact, but, if it were, she had only to withhold payment during the period necessary to accumulate a sufficient amount of rent due; and could only hold the lessor for damages accruing during that period.
4th. Plaintiff’s conduct during the whole transaction shuts out her claim from all equitable consideration. During nineteen months, in which the enormous damage claimed by her was accumulating, she says not a word to defendants’ agents about holding them responsible therefor. On the contrary, she went regularly forward paying them the rent évery month — acts certainly inconsistent with the idea that she considered *1423them to be indebted to her for a much larger amount. It appears, as before stated, that she even applied to them, in some cases, for concessions on her rent, on account of bad business, which were allowed. At the end of nineteen months, on the eve of the dull summer season preceding the termination of her lease, she, for the first time, springs upon the defendants a claim for damages nearly doubling the entire rental of the property for the whole two years, and claims a rescission of the lease and a cancellation of the maturing rent-notes. See Campbell vs. Miltenberger, 26 An. 72, many of the principles announced in which are strikingly applicable to this case.
While we do not hold that the payment of rent operated a legal waiver of the claim for damages, it is a circumstance strongly suggesting that she did not, during all this period, herself consider defendants her debtors for the large amount now claimed, and confirming the probability of defendants’ position that they-were not so bound.
Even after the institution of the suit, she continued to occupy the premises down to the very end of the lease; availing herself, however, in the meantime, of the pendency of the suit, to sell out her furniture, and to deprive the landlord of his lien thereon for rent.
We are constrained .to reject her claim for damages and to hold her liable for the unpaid rent.
It is, therefore, adjudged that the judgment appealed from be annulled and reversed; and it is now adjudged and decreed that plaintiff’s demands be rejected, and that defendants have judgment in reconvention against plaintiff in the sum of one thousand dollars, amount of unpaid rent notes, with five per cent per annum interest on the amount of each note from the date of its maturity; plaintiffs to pay costs of the lower court and of this appeal.
The Chief Justice recuses himself, having been of counsel.